Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed on 16 February 2021.

Allowable Subject Matter
Claims 1-9 and 11-17 are allowed.   Claim 1 is the independent claim.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is U.S. Patent 5,947,653 to Hamberg, which discloses a drill body 12 for a drill 10 comprising: a rotational axis 20; a central insert seat (for insert 22); a peripheral insert seat (for insert 24) located at a front end portion of the drill body, wherein the central insert seat is configured for receiving a central cutting insert 22 arranged for cutting a central portion of a hole having a hole diameter D, and the peripheral insert seat is configured for receiving a peripheral cutting insert 24 for cutting a peripheral portion of the hole; and a central chip flute 26 extending from the central insert seat along a periphery of the drill body and a peripheral chip flute 28 extending from the peripheral insert seat along a periphery of the drill body, and wherein the central chip flute has a central chip flute cross-section in a plane extending perpendicularly to the rotational axis, and the peripheral chip flute has a peripheral chip 
Suffice it to say, the patent to Hamberg does not disclose “wherein the radially inner side has a length L1 within a range of L1=0.95 x D/4 to L1=1.2 x D/4, wherein each of the first and second lateral sides has a length LS1, LS2 within a range of D/4 to 1.3 x D/4 and wherein the first and second lateral sides diverge from each other in a direction radially outwards from the radially inner side” as claimed in independent claim 1, and as such does not anticipate the instant invention as disclosed in independent claim 1.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Hamberg, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        18 February 2021